Citation Nr: 0429801	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-21 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs disability compensation benefits based on 
status as a veteran.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service with the Merchant Marine from 
August 20, 1945 to March 2, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   


FINDING OF FACT

The service department has certified that the appellant's 
only recognized service was in the United States Merchant 
Marine from August 20, 1945, to March 2, 1946, and first had 
Oceangoing Service beginning on August 20, 1945. 


CONCLUSION OF LAW

The requirements of basic eligibility for VA disability 
compensation benefits based on qualifying service have not 
been met.  38 U.S.C.A. §§ 101, 1110, 1114 (West 2002); 38 
C.F.R. §§ 3.6, 3.7, 3.203(a), 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially contends that the regional office 
(RO) erred by failing to grant him service connection for 
hearing loss based on his service with the Merchant Marine.  

The appellant's DD Form 214 shows that he served in the 
United States Coast Guard, Merchant Marine from August 20, 
1945 to March 2, 1946.  The DD Form 214 also certifies that 
he was aboard the vessels SS SWIFTLIGHT from August 20, 1945 
to August 30, 1945; the SS STREATON SEAM from September 1, 
1945 to October 21, 1945; the SS WILLIAM WILKINS from October 
25, 1945 to November 21, 1945; the SS WESTMINSTER VICTORY 
from December 5, 1945 to December 29, 1945; and the SS 
ARGENTINA from February 9, 1946 to March 2, 1946.  

The appellant's DD Form 214 also reflects that it was issued 
under Public Law 105-368 (46 U.S.C. Chapter 112) to 
administratively establish active duty service solely for 
benefits under Chapter 23 (relating to burial benefits) and 
Chapter 24 (relating to internment benefits) of Title 38, 
United States Code.  A September 2001 correction to the DD 
214 adds the following awards:  Merchant Marine Emblem, 
Honorable Service Button, Mediterranean-Middle East War Zone 
Bar, Atlantic War Zone Bar, Victory Medal, Presidential 
Testimonial Letter, and Merchant Marine Combat Bar.

The claims folder also contains certificates of Honorable 
Discharge reflecting service in the Merchant Marine, and 
documents reflecting receipt of various decorations for his 
Merchant Marine service.  The claims folder also contains a 
letter dated in November 1945,  the Official Log-Book of SS 
STREATOR SEAM, and the SS STREATOR SEAM Damage Report, which 
in total indicate that the appellant was on that vessel which 
started travel beginning in September 1945 and was struck by 
a mine October 2, 1945.

The veteran has submitted a copy of an April 1999 letter from 
VA Congressional Liaison Services to a Member of the U.S. 
House of Representatives.  That letter was  apparently 
downloaded and printed from an internet site.  The letter 
states that the Department of Defense (DoD) announced January 
19, 1988, that certain Merchant Marine seamen now qualify as 
veterans.  The letter indicates that Merchant seamen who 
engaged in active, ocean-going service from December 7, 1941 
to December 31, 1946, were eligible to apply for a 
certificate of release or discharge from the DoD; and that 
this would entitle the holder to apply for VA benefits 
currently available to World War II veterans.  The letter 
stated that the benefits included service connected 
disability compensation.

During a July 2004 Travel Board hearing before the 
undersigned, the veteran testified that he served in the 
Merchant Marine beginning June 22, 1945.  He further 
testified that after he completed his training he served on 
his first ship, the SS SWIFT LIGHT, beginning August 20, 
1945.  Later he was onboard another ship when he was injured 
when a mine exploded after the ship left Savona, Italy.  

Under applicable criteria, disability compensation benefits 
may be awarded for a disease or injury incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  Individuals and groups 
considered to have performed active service include 
individuals in the American Merchant Marine in oceangoing 
service performed during the Period of Armed Conflict, which 
extended from December 7, 1941, to August 15, 1945.  38 
C.F.R. § 3.7(x)(15) (2004).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces." Duro, 2 Vet. App. at 532.  In 
addition, we note that "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces." Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Although the appellant testified that his service with the 
Merchant Marine began on June 22, 1945, his DD 214 shows that 
he had verified service in the Merchant Marines from only 
from August 20, 1945 to March 2, 1946.  There was no service 
noted between December 7, 1941 and August 15, 1945.

The appellant also asserts that this service has recently 
been recognized as qualifying him for eligibility for VA 
improved disability pension benefits.  In support of this 
assertion, the appellant has submitted information relating 
to Public Law 105-368 that amended Title 46 of the United 
States Code by adding Chapter 112 (codified at 46 U.S.C.A. 
§§ 11201-11204 (West 2002).  This public law provided that 
certain qualified service of merchant marines between August 
16, 1945, and December 31, 1946, would be deemed active duty 
service for purposes of eligibility for benefits under 
Chapters 23 and 24 of Title 38 of the United States Code.  
Chapters 23 and 24 pertain only to burial benefits and 
eligibility for burial in national cemeteries, respectively.  
Public Law 105-368, however, did not provide eligibility for 
VA disability compensation benefits.  

The appellant has also submitted a DD Form 214 indicating 
that his merchant marine service was from August 20, 1945 to 
March 2, 1946.  This document clearly reflects that it was 
issued under Public Law 105-368 (46 U.S.C. Chapter 112) to 
administratively establish active duty service solely for 
benefits under Chapter 23 (relating to burial benefits) and 
Chapter 24 (relating to interment benefits) of Title 38, 
United States Code.

The undersigned has examined Titles 38 and 46 of the United 
States Code and finds no expansion or extension of benefits 
beyond those described above, although from time to time such 
legislation is proposed (e.g., H. R. 3729, 108th Cong. 
(2004)).

The Court has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In view of the fact that the appellant 
had no qualifying military service, the Board finds that he 
does not have basic eligibility for VA disability 
compensation benefits and therefore, his appeal must be 
denied.
The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which, among other 
things, redefines the obligations of VA with respect to the 
duties to notify and assist a claimant.  While the RO has 
made an effort to comply with the new guidelines established 
by the VCAA, it is apparent that it may not have provided all 
of the notice and/or development under the new law and 
regulations.  The Board points out, however, that the veteran 
has clearly been advised that to qualify for benefits he must 
have served in the American Merchant Marine in Oceangoing 
Service during the period from December 7, 1941 to August 15, 
1945.  He has been notified of this essential requirement in 
the January 2002 letter notifying him of the initial denial 
of his claim, as well as in the statement of the case and in 
a November 2003 letter. 
In addition, as the issue on appeal is subject to denial as a 
matter of law, further notice and/or development is not 
required under the VCAA.  In fact, for the reasons noted 
above, the Board is without authority to grant the benefit 
sought on appeal, and in fact, the law precludes it.  See 
Sabonis, supra.  Thus, any further development consistent 
with the dictates of the Veterans Claims Assistance Act of 
2000 would not result in a different outcome of the matter on 
appeal.

Lastly, as a final point of information, if an individual 
believes that there is a reason to dispute the report of the 
service department, the proper course of action for that 
claimant is to pursue such disagreement with the service 
department, not VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  


ORDER

Basic eligibility for VA disability compensation benefits not 
having been established, the appeal is denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



